             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


  Food Lion, LLC, and Maryland and
  Virginia Milk Producers Cooperative
  Association, Inc.,

          Plaintiffs,
                                              Case No. 1:20-cv-00442
  v.

  Dairy Farmers of America, Inc.,

          Defendants.


DAIRY FARMERS OF AMERICA, INC.’S REPLY BRIEF IN SUPPORT
          OF MOTION FOR PROTECTIVE ORDER

                                   SUMMARY

        Plaintiffs barely address the actual document requests at issue, instead

devoting two-thirds of their opposition brief to the proposition that broad

discovery is allowed in some antitrust cases. Plaintiffs make much of this

Court’s observation in Seaman v. Duke University that “where allegations of

conspiracy or monopolization are involved … broad discovery may be needed

to uncover evidence of invidious design, pattern or intent.” 2018 WL 1441267,

at *4 (M.D.N.C. March 21, 2018) (citation omitted). Plaintiffs’ reliance on

Seaman ignores two key details: First, the Court said broad discovery “may”

be necessary; not that it “always will be” necessary. Second, the Court’s



                                        1

       Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 1 of 16
statement came nearly three years into the Seaman litigation, and while broad

discovery may be necessary and appropriate in the context of claims that are

subject to the normal discovery processes, that is not the case here, as Plaintiffs

insisted on an accelerated schedule. That trade off means that Plaintiffs’

discovery requests must be focused—as the Court previously directed, and as

Plaintiffs committed to the Court that they would do.

      Even if this case was proceeding on a traditional discovery track, the

requests at issue are not relevant or proportional, let alone focused or narrowly

tailored to Plaintiffs’ theory and requested relief. Plaintiffs take a narrow view

of their case when it suits their purpose. For example, in seeking a preliminary

injunction and expedited discovery, Plaintiffs asserted, inter alia, that:

      • “While there are myriad antitrust concerns with the Asset Sale,
        this case focuses solely on the anticompetitive effects of DFA’s
        acquisition of the Carolinas plants and the higher prices
        consumers in this area will bear as a result.” (ECF No. 17 at 1)
        (emphasis added);

      • “Plaintiffs intend to seek divestiture of at least one of the
        Carolinas plants at trial as a remedy to preserve competition in
        the relevant markets going forward.” (Id. at 3) (emphasis
        added); and

      •    “So if we were to prevail on this case, Your Honor, we’re
          ultimately going to come back to you, and you know, there’s
          going to be a question of what’s the remedy? Our remedy that
          we will be seeking in this case is going to be divestiture of one
          of the three plants in the Carolinas in order to preserve
          competition.” (ECF No. 29 at 28:24-29:4).



                                        2

     Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 2 of 16
      By way of background, the Complaint discusses a 20-year old promissory

note between DFA and Dean Foods Company (“Dean Foods”) and alleges that,

beginning in 2014, Dean Foods bought less milk from Maryland & Virginia

Milk Producers Cooperative (“MDVA”). However, Plaintiffs do not claim that

any of this activity was illegal or resulted in higher prices for consumers. Nor

do they seek damages based on those allegations. Rather, Plaintiffs allege that

“[t]his past conduct provides insight into the post-Asset-Sale world and

guidance about the feasibility and likelihood of foreclosure.” (ECF No. 1 at

¶118).

      Plaintiffs then seek to use this “past is prologue” approach as a

springboard for discovery on a host of other issues that have little, if anything,

to do with their foreclosure theory or requested relief. For example, Plaintiffs

seek documents regarding other dairy cooperatives going back to 2014, even

though the Complaint contains no allegations regarding those cooperatives or

how they supposedly relate to the Carolinas plants. Plaintiffs even seek

discovery related to processing plants that operate in different geographic and

product markets. Because this discovery goes well beyond what is relevant and

proportional for this case, DFA requests that the Court enter an appropriate

protective order to prevent Plaintiffs from seeking discovery beyond the scope

permitted under Rule 26(b)(1).



                                        3

     Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 3 of 16
                                 ARGUMENT

I.    PLAINTIFFS’ REVISED REQUESTS REMAIN OVERBROAD
      AND DISPROPORTIONATE TO THE NEEDS OF THIS CASE.

      A.    Revised RFP Nos. 27 and 43 Are Untimely and
            Overbroad.

      RFP No. 27: RFP No. 27 originally sought “[a]ll documents created since

January 1, 2014, concerning or relating to MDVA, its farmer members, or any

other non-DFA producer of raw milk in the Relevant Area.” 1 Recognizing the

facial overbreadth of the request, Plaintiffs “narrowed” it to seek:

      All documents created since January 1, 2014 concerning or relating to
      DFA’s or Dean’s strategy in the Relevant Area that mention or relate to
      MDVA or DFA’s efforts to compete with MDVA in the Relevant Area or
      MDVA’s availability as a supplier to Dean.

(ECF No. 60-1 at 3).

      This is a new, different, and untimely request. 2 The request also remains

overbroad. Plaintiffs have not served a narrowly-tailored request, such as a

request for “communications since January 1, 2017 between Dean and DFA



      1For purposes of the Second RFPs, the “Relevant Area” consists of North
Carolina, South Carolina, Georgia, Virginia, and the portion of Tennessee
located in Federal Milk Marketing Order No. 5 (a small portion in Eastern
Tennessee that includes Knoxville).
      2 Under the Stipulated Discovery and Briefing Schedule/Order, written
discovery requests were required to be served by August 31, 2020. (ECF No. 40
at ¶7.)



                                        4

     Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 4 of 16
regarding Dean’s purchase of raw milk from MDVA for the Carolinas plants,”

but instead seek all strategy documents that so much as mention MDVA for a

six-year period, even if they have nothing do with the alleged foreclosure of

MDVA from the Carolinas plants. Because even Plaintiffs’ revisions do not

save this request from the problems of overbreadth and disproportionality, a

protective order is appropriate. 3

      RFP No. 43: DFA’s opening brief explained the overbreadth of this

Request. Plaintiffs no longer seek every document “concerning or relating” to

a communication between DFA and any of MDVA’s over 900 member farmers,

but now seek documents since 2014 “reflecting DFA’s efforts to attract or

recruit MDVA farmers in the Relevant Area.”

      The new request still fails to seek information relevant to Plaintiffs’

allegations. Plaintiffs assert that they are entitled to discover “DFA’s efforts to

recruit MDVA farmers as part of its anticompetitive conduct.” (ECF No. 60 at

17.) But Plaintiffs do not allege that DFA improperly recruited MDVA




      3 Plaintiffs devote much of their discussion of this request to DFA’s
responses to RFP Nos. 4 and 22, which are not at issue in this motion. DFA’s
position is that RFP No. 27 is facially overbroad, but that to the extent it seeks
strategy or planning documents related to competition with MDVA in the
Relevant Area, it is also duplicative as those documents are likely to be
produced in response to RFP Nos. 4 and 22.



                                        5

     Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 5 of 16
members in the past. Nor do Plaintiffs contend that DFA’s alleged past conduct

resulted in a loss of members. 4 Instead, Plaintiffs allege that “foreclosure of

access to the Carolinas plants will increase MDVA’s transportation costs,”

thereby prompting some MDVA farmers to switch to DFA in the future. (Id. at

16.) Plaintiffs also do not establish any link between any historic recruitment

or loss of MDVA members and the alleged decline in Dean Foods’ purchase of

raw milk from MDVA for the Carolinas plants. In short, Plaintiffs’ allegations

do not provide a basis for this request.

      B.    Documents Relating to Plants that Operate in
            Different Product and Geographic Markets Are
            Inadmissible and Irrelevant.

      RFP No. 40 and 41: Plaintiffs do not dispute that the subject of RFP

No. 40, the Cumberland Dairy plant in New Jersey, operates in both a different

product market (shelf-stable milk—not fluid milk) and different geographic

market than the Carolinas plants. Similarly, the subject of revised RFP No.

41, the “former Dean processing facility in Murray, Kentucky,” produces

extended-shelf life and cultured dairy products, not fluid milk. See Exhibit 6. 5



      If such losses had occurred, Plaintiffs would presumably know about
      4

them and have included specific allegations in the Complaint.
      5 Dean Foods sold the Murray, Kentucky plant to Saputo Inc., a
Canadian company with global operations, in late 2012. See Exhibit 6. There
are no allegations in the Complaint about Saputo.


                                           6

     Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 6 of 16
      Plaintiffs cannot credibly argue that what allegedly happened at two

plants involving different geographic and product markets in 2013 and 2014 is

probative of what may happen in the Carolinas in 2021. See Reazin v. Blue

Cross & Blue Shield of Kansas, Inc., 663 F. Supp. 1360, 1433-34 (D. Kan. 1987)

(citing Fed. R. Evid. 404(a) and excluding FTC’s finding that hospital violated

the Clayton Act as “not probative of any issue of motive, intent, knowledge,

common plan or scheme in the marketplace at issue in the present case” where

the FTC proceeding “involved a different product market and a different

geographic market”) (emphasis added). And “[w]hile admissibility and

discoverability are not equivalent, it is clear that the object of the inquiry must

have some evidentiary value” to justify discovery. In re Kemper Ins. Cos., 2003

WL 25672797, at *2 (N.D. Ga. June 17, 2003); see also Vardon Golf Co., Inc. v.

BBMG Golf Ltd., 156 F.R.D. 641, 651 (N.D. Ill. 1994) (holding that discovery

of evidence barred by an exclusionary rule may be obtained “(1) by showing

that the evidence is admissible for another purpose other than that barred by

the Federal Rules of Evidence or (2) by articulating a plausible chain of

inferences showing how discovery of the item sought would lead to other

admissible evidence”). In short, Plaintiffs have articulated no permissible use

for or relevance of this evidence.




                                        7

     Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 7 of 16
      The primary case cited by Plaintiffs, Cobb Theatres III, LLC v. AMC

Entm't Holdings, Inc., 2015 WL 10891939 (N.D. Ga. Nov. 6, 2015), is

distinguishable. There, independent movie theaters accused a chain of using

national market power to coerce film distributors into anticompetitive local

licensing agreements. Id. at *2. The plaintiffs’ theory required them to prove

both that the chain had national market power and that it had previously used

that power in other markets (thus making credible its threats in the relevant

geographic market). See id. (noting that plaintiff contended that evidence from

other markets was “relevant to prove AMC’s national circuit power” and could

bolster its claim that AMC would “make good on its threats to use its full

weight and power” in anticompetitive ways) (internal quotation and citation

omitted). That is nothing like the theory Plaintiffs advance here. Plaintiffs do

not accuse DFA of using national market influence to limit competition in the

Carolinas. Just the opposite: Plaintiffs’ foreclosure theory depends on treating

the Carolinas as isolated from other markets across the country (See ECF No.

1 at ¶¶22-25).

      C.    Plaintiffs’ Request for All Documents That Relate or
            Pertain to Plaintiffs’ Allegations Are Overbroad and
            Lack the Required Particularity.

      RFP No. 49: Originally, this request sought “[a]ll documents related to

or used in the preparation of any allegation, denial, or affirmative defense



                                       8

    Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 8 of 16
raised in [DFA’s] pleadings in the Pending Action.” Plaintiffs’ revision expands

the Request beyond DFA’s pleadings to include documents “supporting,

contradicting, referring to, or relating” to Plaintiffs’ allegations “that the Asset

Sale will have the effect of substantially lessening competition” or “that DFA

has attempted to monopolize the market for raw fluid milk in the relevant

geographic area.” Once again, Plaintiffs have served a new document request

after the deadline, and the Court may decline to enforce this request on that

basis alone.

      In addition, Plaintiffs do not address DFA’s overbreadth concerns

directly, instead arguing that search terms negotiations can resolve these

issues. Search terms, however, cannot cure a facially overbroad request. See

Hay Creek Royalties, LLC v. Roan Res. LLC, 2020 WL 2850902, at *5 (N.D.

Okla. June 2, 2020) (rejecting proposal to limit facially-overbroad request

through use of custodians and search terms where there were “other requests

[that] are more narrowly tailored to obtain such relevant information.”) 6

      Plaintiffs’ assertion that the revised request “mirror[s] DFA’s reciprocal

request” is also incorrect. DFA sought documents from Plaintiffs about specific




      6Country Vintner of N. Carolina, LLC v. E. & J. Gallo Winery, 2010 WL
11565920, at *3 (E.D.N.C. Jan. 20, 2010) is inapposite. In that case, the
defendant sought a protective order to prevent any electronic discovery.


                                         9

     Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 9 of 16
allegations made by Plaintiffs; Plaintiffs now seek documents from DFA about

Plaintiff’s own generalized allegations. Compare Plaintiffs’ Revised RFP No.

49 (ECF No. 60-1 at 5) with DFA’s 2nd Requests for Production to MDVA at

Nos. 28, 29, 37 and 38 (excerpts attached as Exhibit 7) (identifying specific

paragraph numbers in the Complaint). Even as reformulated, Plaintiffs’

request “is analogous to seeking all documents relating to the allegations in a

complaint, and it has been shown that such a sweeping request is not

permitted.” Donnelly v. Arringdon Dev., Inc, 2005 WL 8167556, at *2

(M.D.N.C. Nov. 8, 2005).

      D.    Plaintiffs’ Requests for General Strategy and Market
            Documents Going Back Six Years Are Overbroad.

      RFP Nos. 25 and 26: Plaintiffs also gloss over DFA’s overbreadth

objections to these requests, asserting that DFA “seeks to withhold documents

related to its strategies in the relevant markets.” (ECF No. 60 at 19.) Plaintiffs

seek far more than documents related to “strategies”—they have requested “all

documents . . . concerning or relating to analyses, studies, strategies, plans,

assessments, or reports relating to the supply, sale, or purchase of” raw or fluid

milk, as well as all documents “concerning market conditions, market

participants, market shares or competitors in the production of” raw and fluid

milk in the Relevant Area. Read literally, these requests cover any document




                                       10

    Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 10 of 16
during a six-year period that so much as mentions another raw or fluid milk

producer in the Relevant Area.

      Plaintiffs instead focus only on the time period of these requests, arguing

that “2014 marked the last year before DFA pressured Dean to foreclose

MDVA’s access to the Dean plants and to undermine competition in the raw

milk market.” (Opp. Br. at 20.) Even if that were true, however, the requests

go far beyond the supply contracts and the promissory note that had been in

existence before 2014 and any alleged discussion between DFA and Dean

Foods regarding MDVA’s access to the Carolinas plants. Instead, the requests

seek documents regarding any “competitor in the production of” raw or fluid

milk since 2014, regardless of whether that document has anything to do with

MDVA or the Carolinas plants. Similarly, the requests cover any “report”

“relating to the supply, sale, or purchase of” raw or fluid milk in the Relevant

Area since 2014, again regardless of whether the report has anything to do

with MDVA or the Carolinas plants.

      E.    Plaintiffs’ Revised Requests for Documents Related to
            Other Milk Cooperatives Remain Disproportionate
            and Irrelevant.

      RFP Nos. 44 through 47: Plaintiffs revised RFP Nos. 44 through 47 to

no longer seek “all documents” “concerning or relating” to three other dairy

cooperatives and milk marketers, but instead seek “all documents reflecting



                                       11

    Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 11 of 16
studies, business plans, planning documents, analyses, reports, or strategies

concerning” those cooperatives and marketers. The limitation to studies,

business plans, and analyses does not make these requests relevant, and

Plaintiffs’ only response to DFA’s relevance objection is to assert that “DFA

does not explain why these documents are irrelevant.” The explanation for

irrelevance is obvious—the Complaint contains no allegations about DFA’s

alleged actions vis-à-vis other dairy cooperatives.

      In attempting to establish relevance, Plaintiffs again claim they need

discovery back to 2014 because that was allegedly “the time period that DFA

was actively seeking to foreclose MDVA from the relevant milk processing

facilities.” (Opp. at 21.) But Plaintiffs do not allege that DFA sought to foreclose

MDVA through use of other milk cooperatives or marketers. To the contrary,

MDVA alleges that DFA pressured Dean Foods to foreclose MDVA from the

Carolinas plants. In addition, even though Plaintiffs contend that these

requests relate to cooperatives “that were operating or seeking to operate in

the Relevant Area,” the requests contain no geographic limitation. These

requests are a fishing expedition.

      RFP No. 48:       This request originally sought “all documents” since

January 1, 2014 “concerning or relating to communications between DFA or

Dean and Cobblestone Milk Cooperative or any of its farmer members.” ECF



                                        12

    Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 12 of 16
53-1 at 16. In response to DFA’s motion, Plaintiffs revised this request to seek

“[a]ll communications since January 1, 2014, between DFA or Dean and

Cobblestone Milk Cooperative relating to MDVA or efforts to compete with

MDVA in the Relevant Area.” Plaintiffs still provide no explanation as to

purported relevance of communications between DFA or Dean Foods and

Cobblestone going back to 2014 beyond their assertion that Cobblestone was

operating in the Relevant Area at the time. Again, the Complaint contains no

allegations about DFA’s conduct vis-à-vis Cobblestone going back to 2014. 7

      F.    Plaintiffs’ Overbroad “Catch-All” Request Cannot Be
            Fixed by Search Terms.

      RFP No. 29: Plaintiffs’ revised RFP No. 29 seeks, “[t]o the extent not

produced in response to Plaintiffs’ First Requests, documents concerning or

relating to the supply of processed milk in, into, or from the Relevant Area by

DFA, Dean, or a competitor, to Food Lion or other major customers in the

Relevant Area.” Plaintiffs do not respond in any meaningful way to DFA’s

concerns that this request calls for the production of any document related to

the supply of processed milk to Food Lion and an unspecified universe of “major




      7To be clear, DFA does not object to conducting a search of agreed-upon
document custodians for communications with Cobblestone since January 1,
2017 that relate to MDVA or efforts to compete with MDVA. DFA objects to
the time period of the search extending back to January 1, 2014.


                                      13

    Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 13 of 16
customers.” Plaintiffs offer no criteria for determining when a document

“concerns or relates” to the supply of processed milk, but instead assert “that

search term negotiations and the identities of DFA’s custodians can address

DFA’s concerns with the breadth of this Request.” (ECF No. 60 at 22). As noted

above, however, search terms are not a cure-all for a facially overbroad request.

      And even if search terms could solve the overbreadth concerns (they will

not), Plaintiffs fail to address DFA’s particularity objection or explain how a

request that seeks documents “[t]o the extent not produced in response” to

other requests specifies the documents sought. In short, Plaintiffs make no

effort to explain the scope of this request or how DFA will determine the

specific documents requested. Because “[a] court requires no further response

when inadequate guidance exists to determine the proper scope of a request

for discovery,” Thompson v. Reg’l W. Med. Ctr., 2007 WL 3232603, at *3 (D.

Neb. Oct. 31, 2007), DFA requests that the Court excuse it from responding to

this request.

                                CONCLUSION

      For the reasons set forth above and in its opening brief, DFA requests

that the Court enter a protective order providing that DFA need not respond

to Plaintiffs’ Requests for Production Nos. 25-27, 29, 40-41, and 43-49 and to

grant such other relief as it deems necessary and appropriate.



                                       14

    Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 14 of 16
Date: September 24, 2020          Respectfully submitted,


BAKER & MILLER PLLC               WOMBLE BOND DICKINSON (US) LLP

W. Todd Miller*                    /s/ Brent F. Powell
Amber L. McDonald*                James P. Cooney III
2401 Pennsylvania Avenue N.W.     N.C. State Bar No. 12140
Suite 300                         Sarah Motley Stone
Washington, D.C. 20037            N.C. State Bar No. 34117
Phone: 202-663-7820               One Wells Fargo Center,
Fax: 202-663-7849                 301 S College St
TMiller@bakerandmiller.com        Suite 3500
AMcDonald@bakerandmiller.com      Charlotte, North Carolina 28202
                                  Phone: 704-331-4900
LATHAM & WATKINS LLP              Fax: 704-331-4955
                                  Jim.Cooney@wbd-us.com
Michael G. Egge*                  Sarah.Stone@wbd-us.com
555 Eleventh Street, NW
Washington, DC 20004-1304         Brent F. Powell
Phone: 202-637-2285               N.C. State Bar No. 41938
Michael.Egge@lw.com               One West Fourth Street
Attorneys for                     Winston-Salem, North Carolina 27101
Dairy Farmers of America, Inc.    Phone: 336-721-3600
                                  Fax: 336-721-3660
*By Special Appearance            Brent.Powell@wbd-us.com

               Attorneys for Dairy Farmers of America, Inc.




                                   15

   Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 15 of 16
      CERTIFICATE OF COMPLIANCE WITH WORD COUNT

      I hereby certify that the foregoing brief complies with the word limits in

Local Rule 7.3.

                                    /s/ Brent F. Powell
                                    Brent F. Powell (N.C. Bar No. 41938)
                                    WOMBLE BOND DICKINSON (US) LLP
                                    One West Fourth Street
                                    Winston Salem, NC 27101
                                    Tel: 336-728-7023
                                    Email: Brent.Powell@wbd-us.com

                                    Attorney for Dairy Farmers of America,
                                    Inc.




    Case 1:20-cv-00442-CCE-JLW Document 62 Filed 09/24/20 Page 16 of 16
